Allowance
This action is responsive to the following communication: Patent Board Decision issued on 2/14/2022.  
Claims 1, 2, 10 and 13-21 are pending.  
Allowable Subject Matter
Claims 1, 2, 10 and 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 19 and 20 when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record fail to clearly teach or fairly suggest the combination of the following limitations:
the electronic device is configured to recognize orientation-specific user input when entered from any one of a plurality of orientations, wherein: the unlock gesture unlocking the device and specifying the screen orientation comprises a movement of a first finger concurrent with a stationary touch of a second finger of the user on a display screen of the electronic device; and the screen orientation is specified by a direction of the movement of the first finger relative to the second finger; transitioning, based on the unlock gesture, the electronic device from a lock state to a unlock state; setting the screen orientation of the electronic device in the second state based at least in part on the screen orientation specified by the unlock gesture; and after transitioning the electronic device to the unlock state, displaying content on the electronic device according to the screen orientation specified at least in part by the unlock gesture.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PEI YONG WENG/Primary Examiner, Art Unit 2179